Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 26, 2019

                                       No. 04-19-00447-CV

Reynaldo GARZA, Individually and d/b/a Crown Duty Free, Gerardo Garza, Crown Duty Free,
                           LLC and Crown Duty Free, Inc.,
                                      Appellants

                                                 v.

                                VOLTRAN DUTY FREE, LTD.,
                                        Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVH000767-D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
        On October 8, 2019, this court issued a show cause order instructing appellants to provide
written proof that the clerk’s record and reporter’s record had been requested and payment
arrangements had been made for the fees. On October 18, 2019, appellants responded by letter
stating that their statement of inability to afford payment of court costs was pending in the trial
court and a ruling from the trial court was expected shortly. See TEX. R. APP. P. 20.1(b); TEX. R.
CIV. P. 145. Appellants represented that payment arrangements for the appellate record would
be made if their claim of indigence was overruled. The clerk’s record was subsequently filed.
The reporter’s record remains outstanding.

       It is therefore ORDERED that appellants provide written proof to this court within ten
(10) days from the date of this order showing that either (i) the court reporter’s fee has been paid
or payment arrangements have been made for preparation and filing of the reporter’s record, or
(2) appellants are entitled to appeal without paying the court reporter’s fee.

        If appellants fail to respond within the time provided, and the reporter’s record is not filed
within the ten-day period, this appeal will be submitted without a reporter’s record. See TEX. R.
APP. P. 37.3(c).


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court